Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED OFFICE ACTION
                This Office Action is in response to the papers filed on 25 October 2021.
 
                                         CLAIMS UNDER EXAMINATION
Claims 7, 10, 16-17, 23-25, 27 and 35 are pending and have been examined on their merits.
                                                             PRIORITY
Foreign Priority document ITMI2011A000679, filed on 20 April 2011, is acknowledged.

WITHDRAWN REJECTIONS
The rejections made under 35 U.S.C. 103(a) have been withdrawn due to claim amendment.

NEW OBJECTIONS:
The amendment filed 25 October 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the Appendix to the Specification filed on 25 October 2021 contains an excerpt from the Handbook of . Applicant is required to cancel the new matter in the reply to this Office Action.

NEW GROUNDS OF REJECTION:
New grounds of rejection have been necessitated by claim amendment.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 7, 10, 16-17, 23 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Laulund et al. (previously cited; Method of Reducing Ecologically Adverse Changes of the Gastrointestinal Microbial Flora In Patients Under Treatment With Medicaments. US2002/0022019, 2002) in view of Mogna et al. (previously cited; Bacteriocin-Producing Lactobacillus Pentosus and the Use Thereof In Food and Pharmaceutical Compositions. 02 December 2010, WO2010/136891 A1) and Scatizzi et al. (previously cited; Use of Lactobacilli Inhibiting Gas Producing Coliform Bacteria Isolated From Infants Affected by Colic. 05 January 2012 WO2012/001440, International Filing Date 28 June 2010) as evidenced by Merriam Webster (definition: dose).

Laulund teaches a method of reducing adverse changes of the gastrointestinal (GI) microflora in patients under treatment with a medicament (Abstract). The medicament can be a gastric acid reducing medicament or an antibiotic (Abstract). Said gastric-acid reducing agents include: H2 receptor blocking agents (hence, inhibitors), prostaglandins, proton pump inhibitors and antacids ([0030]). Therefore the art suggests treating patients taking “proton pump inhibitors”.  Because Laulund suggests using proton pump inhibitors to reduce gastric acid in a subject, said inhibitors are interpreted to treat or reduce hyperacidity.

The art identifies an adverse change of the microbial flora as those caused by ([0029]):
Helicobacter pylori, Camphylobacter pyloridis, Staphylococcus aureus, Staphylococcus epidermidis, Streptococcus pyogenes, Streptococcus pneumoniae, Enterococcus faecalis, Hemophilus influenzae, Escherichia coli, Klebsiella pneumoniae, Enterobacter cloacae, Citrobacter freundii, Serratia marcescens, Pseudomonas aeruginosa and Pseudomonas maltophilia, Salmonella sp. and fungi such as Candida albicans and Aspergillus fumigatus, and combinations of these species. 

The art teaches the use of microorganisms which suppress harmful microorganisms in the gastrointestinal tract ([0028]). Laulund teaches the method comprises ([0015]):
administering, in association with the administration of the medicament, an effective amount of one or more probiotically active organisms in the form of a product comprising said medicament and the probiotically active organism or organisms as a combined preparation for simultaneous, separate or sequential use for reducing the occurrence of said ecologically adverse changes of the microbial flora.

Because Laulund teaches oral consumption of the disclosed composition ([0044]) it is broadly interpreted to be in a form suitable for administration of the strains to the stomach of a subject. Examiner notes the art discloses examples that contain mixtures of different strains ([0063] [0064]).

Laulund teaches administration of an “effective” amount one or more probiotically active organisms in the form of a product comprising said medicament and the probiotically active organism or organisms as a combined preparation for simultaneous, separate or sequential use for reducing the occurrence of said ecologically adverse changes of the microbial flora” ([0015]). Lauland teaches the following at [0046]:

8-1012 viable microorganisms per gram. In general terms, the probiotic micro-organisms may conveniently be included with the preparation at a ratio of about 102 colony forming units (cfus) per g carrier or more, preferably about 105 cfus or more, most preferably about 107 or more. As a maximum, generally not more than about 1012 cfus per gram carrier substance will normally be used.

Laulund teaches a final probiotic concentration of 108-1012 microorganisms per gram, or 107 CFU per gram ([0046]). Examiner notes the Instant Specification discloses a mixture of bacterial strains in an amount of or 106-1011 CFU/g mixture (page 24, second paragraph). 

Claim 7 recites the bacterial CFU in a dose. The claim recites the dose is between 0.2 to 10 grams. As evidenced by Merriam Webster Dictionary, a dose is defined as “the measured quantity of a therapeutic agent to be taken at one time”. Therefore a dose, as recited in claim 7, is interpreted to refer to the amount of the composition administered.  As set forth above, Laulund teaches the use of preparations for oral administration, including tablets, capsules, liquids and powders ([0021]). Laulund teaches the use of a carrier to prefer the pharmaceutical composition, and expresses the concentration of probiotic per gram of carrier. Examiner notes Laulund teaches an empty capsule weighs on average 50 mg and the capsule contents have a mass of 180 mg ([0066]). Therefore the art is interpreted to teach a dose (hence, the capsule) that weighs 200 mg (hence (0.2 grams).

Laulund suggests the bacterial species in said composition may include Lactobacillus plantarum, Lactobacillus rhamnosus and Lactobacillus delbrueckii ([0034]). 

Laulund is silent regarding the deposit number for said Lactobacillus plantarum and Lactobacillus rhamnosus.

While Laulund teaches Lactobacillus delbrueckii may be subspecies bulgaricus ([0063]) or lactis ([0034], Laulund is silent regarding the use of Lactobacillus delbrueckii subspecies delbrueckii.

Laulund does not teach the use of Lactobacillus pentosus.

Mogna teaches strains for use as a medication to prevent or cure infections due to Gram negative bacteria, including E. coli (page 1, first paragraph). Said disorders include gastroenteritis and gastroenterocolitis (page 7, second paragraph).  Mogna identifies Lactobacillus pentosus DSM 21980 for use in preventing and curing said infection (page 5, second paragraph). Mogna teaches the composition may also comprise Lactobacillus rhamnosus 21981 (page 18, line 2). Further, Mogna teaches Lactobacillus plantarum P-21021 has an ability to produce bacteriocins with an anti-bacterial activity (page 9, see section 5).

Scatizzi teaches a method to prevent or treat gastrointestinal disorders (page 3, last paragraph). The art teaches administration of the probiotic strain Lactobacillus delbrueckii MB386 DSM 22106 (page 3, second full paragraph). The art teaches said strain inhibits species of Escheria coli, Klebsiella and Enterobacteria (page 4, second paragraph). Scatizzi teaches using said strain in a food or supplement, and teaches said composition can be used to treat disorders including gastric hyperacidity (page 5, third paragraph).

It would have been obvious to combine the teachings of Laulund, Mogna and Scatizzi by using the claimed strains in Laulund’s composition. Laulund teaches a method of treating an adverse change of the gastrointestinal microflora. The art teaches the use of microorganisms which suppress harmful microorganisms in the gastrointestinal tract. The art identifies Escheria coli and Enterococcus as a harmful organisms of the intestinal tract, and suggests the use of a composition comprising probiotics including L. plantarum, L. rhamnosus and L. delbrueckii spp. While Laulund is silent regarding the deposit number of L. plantarum and L. rhamnosus, it would be obvious to use the claimed strains since Mogna teaches L. plantarum P-23021 and L. rhamnosus DSM 21981 are known strains which inhibit the same pathogens treated by Laulund in treating gastrointestinal disorders. It would be obvious to use L. pentosus DSM 21980 since Mogna teaches this probiotic also inhibits the same pathogens treated by Laulund. While Laulund does not disclose the subspecies of L delbrueckii claimed, it would be obvious to use Lactobacillus delbrueckii spp. delbrueckii in the claimed composition. One would have been motivated to do so since Scatizzi teaches Lactobacillus delbrueckii spp. delbrueckii DSM 22016 can be used to treat Escherichia coli, Klebsiella pneumoniae, Enterobacter cloacae, which are identified by Laulund as pathogens causing adverse changes in the gastrointestinal microflora. One would be motivated to combine each of the disclosed strains since each is known to treat pathogens of the GI tract. It would have been prima facie obvious to combine two compositions, each of which is taught by the prior art to be used for that very same purpose.  

Laulund teaches the medicament may be a H2 receptor blocking agent, prostaglandin, proton pump inhibitor or antacid. It would have been obvious to select a proton pump inhibitor as a medicament. The person of ordinary skill in the art would have been motivated to do so because KSR Rationale E indicates that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and commonsense” (MPEP 2143 “Rationale E. Obvious to Try” section). One would have had a reasonable expectation of success since Laulund identifies a proton pump inhibitor a therapeutic that can be used in the disclosed method. 

Claim 7 recites administering the composition in an “effective amount” to restore a gastric mucoscal barrier. As set forth above, Laulund teaches administration of an “effective” amount of probiotic. Laulund teaches a final probiotic concentration of 108-1012 microorganisms per gram, or 107 CFU per gram of carrier (supra) The Instant Specification discloses a mixture of bacterial strains in an amount of or 106-1011 CFU/g mixture (page 24, second paragraph). Therefore the concentration disclosed by Laulund is broadly interpreted to be an effective amount that would have the effects recited in claim 7. The claimed amount of bacteria mixture would have been obvious because Laulund teaches a concentration that overlaps with the claimed amount. The MPEP teaches in the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists. Laulund teaches probiotic 

Further, the following is noted from the MPEP:
The rejections under 35 USC 103 above are consistent with case law.  Applicants are referred to In re Kerkoven (205 USPQ 1069) in which it was shown to be prima facie obvious to combine two compositions, each of which is taught by the prior art to be used for that very same purpose.  Ex Parte Quadranti (25 USPQ2d 1071) also sets forth this precedent, in that the use of materials in combination, each of which is known to function for the intended purpose, is generally held to be prima facie obvious. Ex parte Kucera (165 USPQ 332) clearly states that synergism has no magical status in rendering otherwise obvious subject matter patentable.  Therefore, then, barring unexpected results, one would reasonably expect enhanced, additive, or synergistic activity to be observed by combining the compositions or materials.

Therefore claim 7 is included in this rejection (claim 7).

As recited above, Laulund teaches the change in microflora caused my medical therapy can cause infections. Laulund identifies H. pylori as such an infection ([0029]). Laulund teaches such adverse changed can be reduced by administering probiotics. Because Laulund is interpreted to teach the effective amount of the probiotics recited in claim 7, it would be expected to treat conditions associated with H. pylori as recited in claim 10. Therefore claim 10 is rendered obvious (claim 10).

Claim 7 is drawn to a method of treating a patient with gastric hyperacidity. Claim 16 recites the underlying cause of said gastric hyperacidity. It is the Examiner’s position that because the claimed method of treating a patient that has gastric hyperacidity is rendered obvious, said method would be effective for treating hyperacidity caused by claim 16).

As recited in the rejection of claim 7, Laulund teaches the cited probiotic strains are administered with a medicament that treats gastric hyperacidity.  A proton pump inhibitor is rendered obvious on the ground set forth in the rejection of claim 7. Therefore claim 17 is included in this rejection (claim 17).

It would be obvious to use Lactobacillus plantarum P-21020 and Lactobacillus lactis DSM 19072 since Laulund teaches the use of both species in a composition that treats gram negative bacteria and Mogna teaches these specific deposits may be used to treat infections caused by gram negative bacteria. One would use multiple strains with the same function to provide an enhanced effect. Therefore claim 23 is included in this rejection (claim 23).

Claim 25 recites Lactobacillus plantarum P-21020. The use of said strain is rendered obvious on same grounds as claim 23 above (claim 25).

	
Therefore Applicant’s Invention is rendered obvious as claimed.


APPLICANT’S ARGUMENTS

Accordingly, I represent that upon review of the indications in Del Piano, a person skilled in the art of probiotics will understand that the concentrations and administration regimens reported in the material and methods of Del Piano…only represent an exemplary effective amount and that the therapeutic effect of the Bacterial Strains in restoring the physiological gastric barrier in individuals taking a protein pump inhibitor is linked to the combined administration of PPI and Bacterial strains as indicated in Statement 7 of the present Declaration to achieve the purpose indicated in Statement 6 of the present Declaration.” (Statement 9 of the Declaration, emphasis added) which links the concentrations and regiments to the PPI is administered at a dosage per die resulting in a gastric pH of equal to or higher than 5, -pH value of equal to or higher than 5 allows bacteria to survive, including the Bacteria Strains as well as coliforms and other harmful bacteria and that-antagonism and production of bacteriolysins by the Bacteria Strains destroy coliforms and the other harmful bacteria while restoring gastric barrier (Declaration statement 7, emphasis added)
The effects of the strains cited in Table 2 of the Instant Specification are acknowledged. Citing the strains cited in Table 2 of the Instant Specification, the Applicant alleges that the applicability of the data from Del Piano to other amounts and regimens allowing the specific Bacterial Strains to survive and perform antagonism and production of bacteriolysins evidenced in the Declaration is consistent with the indications of the specification. The Applicant notes “claim 1” has been amended to recite a concentration of the bacteria mixture (1x106 to 1x1011 CFU/dose) and a dose (0.2 grams to 10 grams). Examiner interprets this statement to refer to claim 7 since claim 1 has been cancelled by the Applicant. The Applicant argues that Lauland’s stains are not the same as the claimed strains, and that the skilled artisan would not have been motivated to mix and match concentrations. The Applicant argues Lauland does not teach Lactobacillus 
The Applicant alleges Laulund discloses infection is a consequence of administration of the disclosed compositions 
The Applicant argues Examiner has repeatedly dismissed and ignored the Applicant’s position that combining the cited references would not have been obvious. Examiner reiterates the arguments have not been dismissed or ignored. The arguments were not persuasive. The Applicant asserts Laulund is directed to a “method for reducing ecologically adverse changes of the gastrointestinal micro-flora in patients under treatment with medicaments”, wherein the “ecologically adverse changes” is defined as: “...a change, i.e. a decrease or increase, in total numbers of the indigenous micro-flora or a change, i.e. a shift in balance between individual species, in the number of individual species in the Gl tract of an animal” and the “medicaments” is defined as “pharmaceutically active substance or mixture of chemical or natural compounds for preventing, diagnosing, alleviating and/or curing disease” (emphasis included by the Applicant). The Applicant appears to argue Laulund is not directed to inhibiting pathogens as in Mogna and Scatizzi. Pointing to Examples 4 and 5 of Laulund, the Applicant asserts one would have used the strains cited in these examples (and not those that are claimed) since Laulund teaches they are effective in inhibiting pathogens.


	
EXMAMINER’S RESPONSE
The arguments are not persuasive. The Applicant asserts the Affidavit filed on 31 March 2021 was dismissed by the Examiner. Examiner notes the previous Office Action contained a section that addressed the arguments made in the Affidavit. While the arguments were not persuasive, the Affidavit was not dismissed as asserted by the Applicant. Examiner reiterates the response to the Affiant’s arguments made in the last Office Action.
As set forth above, the Applicant argues the concentrations and administration regimens reported in the material and methods of Del Piano only represent an exemplary effective amount and that the therapeutic effect of the bacterial strains in restoring the physiological gastric barrier in individuals taking a protein pump inhibitor is linked to the combined administration of PPI and bacterial strains. Examiner notes claim 7 did not previously recite any concentrations of the claimed bacterial strains. As previously set forth in Examiner’s response to the Declaration in the last Office Action, the conditions used to obtain the claimed effect have to be considered. Del Piano is directed to subjects being treated with PPIs for at least 3 months. The tablet disclosed by Del Piano comprises the claimed strains in different amounts. The formulation contains 30 mg of L. rhamnosus, L. pentosus and L. plantarum and 10 mg of L. debreuckii to achieve the disclosed effect. While Del Piano is directed to subjects being 

Examiner acknowledges claim 7 has been amended to recite the bacterial strains are in a concentration from 1x106 to 1x1011 CFU/dose, wherein the dose is from 0.2 to 10 grams. The Applicant relies on the Del Piano reference to demonstrate the claimed strains produce a novel affect. Examiner notes Del Piano teaches the following (page S42, right column second paragraph):

The subjects in the group treated with PPIs with a concentration of total bacteria in the gastric juice higher than 105 cells/mL were selected for an intervention study using the 4 specific lactobacilli L. rhamnosus LR06 (DSM 21981), L. pentosus LPS01 (DSM 21980), L. plantarum LP01 (LMG P21021), and L. delbrueckii subsp. delbrueckii LDD01 (DSM 22106) administered in the form of a chewable tablet. In particular, the formulation contained 30 mg each of the 3 strains L. rhamnosus LR06, L. pentosus LPS01, and L. plantarum LP01, corresponding to 3x109 CFU/strain/dose, 10 mg of the microorganism L. delbrueckii subsp. delbrueckii LDD01, corresponding to 1x109 CFU/dose, and 1.10 g of potato maltodextrin. The total number of viable cells per chewable tablet was 10 billion (10x109 CFU). Subjects were instructed to consume 1 chewable tablet every day in the morning on an empty stomach, at least 30 minutes before a meal. The duration of this supplementation treatment was 15 days.

Examiner notes the disclosed method uses the strains at specific concentrations: while the 3 strains L. pentosus, L. plantarum and L. rhamnosus are administered in an amount corresponding to 3x109 CFU/strain/dose (i.e. each strain 3x109 CFU), the strain L. Delbrueckii subsp. delbrueckii is included in an amount corresponding to 1x109 CFU/dose. Claim 7 recites a mixture of all the claimed strains in a concentration of 1x106 to 1x1011 CFU/dose. Examiner notes that while Del Piano discloses 8-1012 microorganisms per gram, or 107 CFU per gram ([0046]). As set forth above, Laulund us also interpreted to teach a dose that reads on the claimed range of 0.2 to 10 grams. Therefore the limitations now recited in claim 7 are rendered obvious. 

The Applicant argues Laulund does not teach the claimed strain of L. delbruecki. Examiner notes this was cited as a deficiency of Laulund in each previous grounds of rejection. The rejection above does not dismiss the claimed strain as a functional equivalent as alleged by the Applicant, but rather, states the claimed strain would have been obvious because Scatizzi teaches Lactobacillus delbrueckii spp. delbrueckii DSM 22016 can be used to treat Escherichia coli, Klebsiella pneumoniae, Enterobacter cloacae, which are identified by Laulund as pathogens causing adverse changes in the gastrointestinal microflora. One would be motivated to combine each of the disclosed strains since each is known to treat pathogens of the GI tract. It would be prima facie obvious to combine two compositions, each of which is taught by the prior art to be used for that very same purpose.  

The Applicant alleges Laulund discloses infection is a consequence of administration of the disclosed compositions. Examiner notes the section of Laulund cited by the 
the intestinal microflora caused by gastric acid-reducing agents can successfully be reduced When a probiotically active organism is administered in association With the acid reducing-agent ([0030]). Therefore Laulund teaches a composition that prevents the adverse ecological changes that lead to infection. Therefor the arguments presented by the Applicant are not persuasive.

The Applicant argues the reparation of the gastric barrier is a surprising result, and that this finding has been ignored and dismissed by the Examiner.  As set forth above, Laulund teaches a final probiotic concentration of 108-1012 microorganisms per gram, or 107 CFU per gram of carrier (supra) The Instant Specification discloses a mixture of bacterial strains in an amount of or 106-1011 CFU/g mixture (page 24, second paragraph). Therefore the concentration disclosed by Laulund is broadly interpreted to be an effective amount that would have the effects recited in claim 7. Laulund teaches the purpose of the disclosed composition is to treat gastric disorders. Therefore the arguments made are not persuasive.
The Applicant argues Examiner has repeatedly dismissed and ignored the Applicant’s position that combining the cited references would not have been obvious. Examiner reiterates the arguments have not been dismissed or ignored. The arguments were not medicaments”, wherein the “ecologically adverse changes” is defined as: “...a change, i.e. a decrease or increase, in total numbers of the indigenous micro-flora or a change, i.e. a shift in balance between individual species, in the number of individual species in the Gl tract of an animal” and the “medicaments” is defined as “pharmaceutically active substance or mixture of chemical or natural compounds for preventing, diagnosing, alleviating and/or curing disease” (emphasis included by the Applicant). The Applicant argues Laulund is not directed to inhibiting pathogens as in Mogna and Scatizzi. These arguments are not persuasive. As set forth above, Laulund teaches a method of treating an adverse change of the gastrointestinal microflora. The art teaches the use of microorganisms which suppress harmful microorganisms in the gastrointestinal tract. While Laulund is silent regarding the deposit number of L. plantarum and L. rhamnosus, it would be obvious to use the claimed strains since Mogna teaches L. plantarum P-23021 and L. rhamnosus DSM 21981 are known strains which inhibit the same pathogens treated by Laulund in treating gastrointestinal disorders. It would be obvious to use L. pentosus DSM 21980 since Mogna teaches this probiotic also inhibits the same pathogens treated by Laulund. While Laulund does not disclose the subspecies of L delbrueckii claimed, it would be obvious to use Lactobacillus delbrueckii spp. delbrueckii in the claimed composition. One would have been motivated to do so since Scatizzi teaches Lactobacillus delbrueckii spp. delbrueckii DSM 22016 can be used to treat Escherichia coli, Klebsiella pneumoniae, Enterobacter cloacae, which are identified by Laulund as pathogens causing adverse 
Pointing to Examples 4 and 5 of Laulund, the Applicant asserts one would have used the strains cited in these examples (and not those that are claimed) since Laulund teaches they are effective in inhibiting pathogens. Examiner points out the grounds of rejection address why a composition comprising the claimed strains would have been obvious. While Examples 4 and 5 of Laulund cite the efficacy of different strains, Laulund’s teachings are not limited to Examples 4 and 5. Therefore the arguments are not persuasive.
The Applicant alleges the use of impermissible hindsight reasoning. The MPEP teaches obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper. Examiner has addressed each limitation of the claim as required during examination. As disclosed by Laulund, treatment of a subject taking a PPI with probiotics is known in the prior art. The claimed strains are also known in the prior art. Examiner has provided rationale explaining why the claimed strains of the prior art would be combined. In the instant case, each of the claimed elements was known in the prior art and used to prevent adverse ecological changes in the GI tract. Therefore the arguments are not persuasive.

Claim 24 is rejected over Laulund, Mogna and Scatizzi as evidenced by Merriam Webster as applied to claim 23 above and further in view of Dobrogosz et al. (previously cited; Antibiotic Reuterin. Patent 5413960, 1995).

Laulund teaches a method of reducing adverse changes of the gastrointestinal (GI) microflora in patients under treatment with gastric-acid reducing medicaments. Said method comprises administering, in association with said medicament, an effective amount of one or more probiotically active organisms. The bacterial species in said composition may include Lactobacillus plantarum, Lactobacillus rhamnosus and Lactobacillus delbrueckii. Further, Laulund teaches Lactobacillus reuteri ([0034]). 

While Laulund teaches Lactobacillus reuteri can be used, the art is silent regarding the deposit number of said strain.

Mogna teaches Lactobacillus reuteri produces a bacteriocin called reuterin which is active against gram negative bacteria, and discloses use of the 53608 strain (page 8, section 1).

Dobrogosz et al. teach Lactobacillus reuteri is a symbiotic resident of the GI tract of humans (column 1, lines 20-25). Dobrogosz teaches this species produce reuterin, a broad spectrum antimicrobial substance (column 4, lines 1-7). This antibiotic may be used to kill other microorganism under defined conditions using L. reuteri that is nonpathogenic to humans (column 4, lines 8-11).
 
claim 24).

Therefore Applicant’s Invention is rendered obvious as claimed.

Claim 27 are rejected over Laulund, Mogna and Scatizzi as evidenced by Merriam Webster as applied to claim 17 above and further in view of Lai et al. (previously cited, Lansoprazole For The Prevention of Recurrences of Ulcer Complications From Long-Term Low-Dose Aspirin Use. N Engl J Med. 346 (26) 2002: 2033-2038).

Claim 17 is rejected on the grounds set forth above. While Laulund teaches a composition comprising a proton pump inhibitor, the art is silent regarding the use of lansoprazole.

Lai teaches proton pump inhibitors reduce gastric acidity (page 2033, left column, last sentence). The art teaches lansoprazole is a proton-pump inhibitor and teaches it can reduce complications in patients treated with aspirin (i.e. a medicament) (see Abstract, 

It would have been obvious to use Lansoprazole as a proton-pump inhibitor in the composition disclosed by Laulund. One would have been motivated to do so since Laulund teaches the use of a proton inhibitor used to treat gastric acidity and Lai teaches Lansoprazole reduces acid. The skilled artisan would use a known proton pump inhibitor in a composition which comprises the use of a proton pump inhibitor. One would have had a reasonable expectation of success since Laulund teaches a medicament which reduces gastric acid, and lansoprazole reduces gastric acid. One would have expected similar results since both references teaches the use of proton pump inhibitors to treat gastric acidity. Therefore claim 27 are included in this rejection (claim 27).

Therefore Applicant’s Invention is rendered obvious as claimed.

Claim 35 is rejected over Laulund, Mogna and Scatizzi as evidenced by Merriam Webster as applied to claim 7 above and further in view of Shin et al. (previously cited; Pharmacology of Proton Pump Inhibitors. Curr Gastroenterol Rep. 2008 December; 10(6): 528–534).


Claim 7 is rejected on the grounds set forth above. The teachings of the prior art as set forth above.



Shin teaches proton pump inhibitors inhibit acid gastric secretion (page 3, last paragraph). Shin discloses proton pump inhibitors that produce a median pH of about 5 (page 4, second paragraph).

It would have been obvious to treat a subject with a pH of about 5. One would have been motivated to do so since Laulund suggests treating a patient taking proton pump inhibitors and Shin teaches proton pump inhibitors produce a median gastric pH of about 5. One would have expected success since Laulund teaches administration to patients taking proton pump inhibitors. One would have expected similar results since Laulund and Shin both teach proton pump inhibitors. Therefore claim 35 is rendered obvious (claim 35).

Therefore Applicant’s Invention is rendered obvious as claimed.

CONCLUSION

No Claims Are Allowed

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the APIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					/NATALIE M MOSS/                                                      Examiner, Art Unit 1653                                                                                                                                                  


	
/SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653